Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2. The “After Final Response” filed on June 14, 2022 and on June 15, 2022 under the “After Final Consideration Pilot-2.0 have been received and made of record. In response to Final Office Action mailed on March 16, 2022, and Advisory Action mailed on May 25, 2022 applicants amended independent claims 1, and 8. Claims 2, 6, 7, 9, and 12-14 are maintained of which claim 14 is independent claim. Applicants cancelled claims 3-5, 10, 11, and 15-17 before the Final Office Action and claims 18-20 are cancelled after the Advisory Action on May 25, 2022. NO claim has been added as new claim after the Final Office Action or Advisory Action. Therefore, claims 1, 2, 6-9 and 12-14 are pending for consideration.

Allowable Subject Matter

3. 	Claims 1, 2, 6-9, and 12-14 are allowed.



4. 	The following is an examiner’s statement of reasons for allowance:

Claims 1, 8, and 14: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the limitations/features, ”------, wherein the touch substrate is configured to detect a touch signal of the main touch module and a touch signal of the side touch module: determine whether the planar part and the bending part are touched based on a change on the touch signal of the main touch module and the touch signal of the side touch module; detect a sensing signal Rx of the main sensing electrode, a driving signal Tx of the main driving electrode, an upper driving signal Tu of the upper driving electrode, a lower driving signal Td of the lower driving electrode, a left sensing signal RI of the left sensing electrode and a right sensing signal Rr of the right sensing electrode; determine that the planar part is touched, in response to detecting that the sensing signal Rx and the driving signal Tx are changed while the upper driving signal Tu, the lower driving signal Td, the left sensing signal RI and the night sensing signal Rr are not changed; determine that the bending part on a left side of the planar part is touched, in response to detecting that the driving signal Tx and the left sensing signal RI are changed while the sensing signal Rx is not changed, determine that the bending part on a right side of the planar part is touched, in response to detecting that the driving signal Tx and the right sensing signal Rr are changed while the sensing signal Rx is not changed, determine that the bending part on an upper side of the planar part is touched, in response to detecting that the sensing signal Rx and the upper driving signal Tu are changed while the driving signal Tx is not changed; determine that the bending part on a lower side of the planar part is touched, in response to detecting that the sensing signal Rx and the lower driving signal Td are changed while the driving signal Tx is not changed; and determine that the planar part and the bending part on all sides are touched, in response to detecting that the sensing signal Rx, the driving signal Tx, the upper driving signal Tu, the lower driving signal Td, the left sensing signal RI and the right sensing signal Rr are changed (fig.28, Line-17, Page-22 to Line-7, Page-24 of the Specification submitted on December 22, 2020)” with all other limitations cited in independent claims 1, 8, and 14 respectively.

[SHI(WO 2018/120693 A; Equivalent to US 2020/0081562 A1) teaches a touch substrate, comprising a planar part(left side region or right region, figs.5&6) and at least a bending part (central region, figs.5&6), wherein the bending part extends from an edge of the planar part and is bent to a side of the planar part(central region, figs.5&6), the planar part is provided with a main touch module having a double-layer electrode structure(figs.3,4&6, Para-25, 55, 58), and the bending part(central region) is provided with a side touch module having a single-layer electrode structure(figs.3,4&6, Para-60, 65), wherein the main touch module comprises a first planar substrate(figs.1,3&6), a first main electrode(L_TX1-L_TX4 or R_TX1-R_TX4, figs.3&6) disposed on the first planar substrate, a second planar substrate disposed on the first main electrode(Para-25, 55, 58) and a second main electrode(L_RX1-L_RX4 or R_RX1-R_RX4, figs.3&6) disposed on the second planar substrate(Para-25, 55, 58); the first main electrode(TX1-TX4 or RX1-RX4) comprises a plurality of strip electrodes extending along a first direction(figs.3&6), and the plurality of strip electrodes are sequentially disposed at intervals along a second direction(figs.3&6); and the second main electrode(RX1-RX4 or TX1-TX4) comprises a plurality of strip electrodes extending along the second direction, the plurality of strip electrodes are sequentially disposed at intervals along the first direction, and the first direction and the second direction are perpendicular to each other (figs.3&6),
wherein the side touch module comprises a first bending substrate(figs.5&6) and a first side electrode(C_TX1- C_TX2, or C_RX1, C_RX2, fig.6) disposed on the first bending substrate (figs.5&6); the first bending substrate(figs.5&6) is disposed at an edge of the first planar substrate in the first direction(figs.5&6) and is bent to a side of the first planar substrate(figs.5&6); and
 
AN et al.(US 2018/0188838 A1)teaches electronic device having touch sensing panel, wherein the side touch module comprises a first bending substrate(figs.8,9&14) and a first side electrode(923, fig.9; fig.14) disposed on the first bending substrate(figs.8,9&14); the first bending substrate (figs.8,9 &14) is disposed at an edge of the first planar substrate in the first direction and is bent to a side of the first planar substrate(figs.8,9,&14); and the first side electrode(923) comprises a first strip electrode(figs.8,9,14&15) extending along the second direction and a plurality of first block electrodes(921) sequentially disposed at intervals along the second direction(fig.9, 14&15)].

None of the cited references, on record, alone or in combination provides a reasonable motivation to fairly teach or suggest the applicants claimed invention mention above.
Claims 2, 6, 7, 9, 12, and 13 are allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692